Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-21-00179-CV

           IN THE INTEREST OF K.K.O., K.Z.B., Q.K.B., and A.E.B., Children

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-PA-02560
                        Honorable Susan D. Reed, Judge Presiding

    BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

    In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED. No costs of appeal are assessed against appellant.

      SIGNED September 8, 2021.


                                              _________________________________
                                              Irene Rios, Justice